Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 21-40 are pending in this Office Action.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/31/2021 have been considered.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 21,28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7 and 15  respectively of U.S. Patent No. 11,113,494. Claims 22-27, 29-34 and 36-40 are rejected on the ground of nonstatutory double patenting over U.S. Patent No. 11,113,494.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations ( underline are the similarities between the claims) : 

Present  Application
 U.S. Patent No. 11,113,494
As per claim 21, A computing device comprising: a display; an upper housing at least partially enclosing the display; a lower housing rotatably coupled to the upper housing; and a keyboard at last partially enclosed by the lower housing and comprising: a set of keys, each key of the set of keys including a polymeric keycap; and a biometric input key comprising: a cap comprising: a transparent ceramic cover defining a textured front surface; and an opaque coating disposed on a rear surface of the transparent ceramic cover; a biometric sensor positioned below the transparent ceramic cover; a frame positioned below the biometric sensor; and a switch positioned below the frame.


As per claim 1, A computing device comprising: an upper portion comprising an upper housing and a display positioned in the upper housing; and a lower portion comprising a lower housing coupled to the upper portion by a hinge, the lower portion including a keyboard comprising: an array of keys, each key of the array of keys having a plastic keycap; and a biometric power button positioned adjacent to one or more keys of the array of keys and comprising: a sapphire cover defining: a textured front surface; and a rounded edge extending from the textured front surface to a side surface; an inorganic multilayer coating disposed on a rear surface of the sapphire cover and having an optical density of at least 3; a biometric sensor positioned below the sapphire cover; and a switch positioned below the biometric sensor.


  




The features of claim 21 of the present application that are not present in claim 1 of U.S. Patent No. 11,113,494 are :
“ rotatably coupled to the upper housing; and a keyboard at last partially enclosed by the lower housing and comprising: a set of keys,… set of keys including a polymeric… a biometric input key comprising: a cap comprising: a transparent ceramic cover defining… an opaque… of the transparent ceramic cover;… a frame positioned below the biometric sensor;”
However,  within analogous art Yang et al.( USPUB 20150296607) teaches  “rotatably coupled to the upper housing; and a keyboard at last partially enclosed by the lower housing and comprising: a set of keys,… set of keys including a polymeric…”( Detailed rejection shown below) in view of Pi et al. (USPUB 20150146944) teaches “a biometric input key comprising: a cap comprising: a transparent ceramic cover defining… an opaque… of the transparent ceramic cover;… a frame positioned below the biometric sensor;…”( Detailed rejection shown below).
Therefore, It would have been obvious to one in the ordinary skills in the art to understand that   the combination of Yang et al.( USPUB 20150296607)  and Pi et al. (USPUB 20150146944)  would have been a  predictable elements  of prior-art for accomplishing the functions and method mentioned within the current application for implementing an efficient  biometric sensor within computer system.

As per claim 28, A computing device comprising: a first portion comprising a first housing and a display positioned within the first housing; and a second portion comprising a second housing coupled to the first housing with a hinge and a keyboard, the keyboard comprising: an array of keys; and a biometric power button comprising: a cap including: a transparent ceramic cover having a textured front surface configured to diffusely reflect light; and a coating covering a rear surface of the transparent ceramic cover and configured to absorb visible light; a biometric sensor positioned below the cap; and an electromechanical switch positioned below the biometric sensor and configured to actuate in response to a press on the biometric power button. 

As per claim 7, A computing device comprising: an upper portion comprising an upper housing and a display positioned within the upper housing; and a lower portion comprising a keyboard and a lower housing rotatably coupled to the upper housing, the keyboard including: a set of keys, each key of the set of keys including a keycap formed of a polymer material; and a biometric input key comprising: a textured cap comprising: a transparent cover formed of alumina and defining:  a front surface including a set of surface features configured to diffusely reflect light from the front surface;  a side surface; and  a curved surface extending between the front surface and the side surface; a first coating covering the front surface and comprising a plurality of inorganic dielectric layers configured to cause destructive interference between light reflected from the first coating and light reflected from the front surface of the transparent cover; and a second coating covering a rear surface of the transparent cover and configured to absorb visible light; a biometric sensor positioned below the transparent cover; and an electromechanical switch positioned below the biometric sensor and configured to actuate in response to a press on the biometric input key.

As per claim 35, A computing device comprising: a housing; and a keyboard at least partially positioned within the housing, the keyboard comprising: a set of keys; and a biometric button comprising: a cap including: a sapphire cover defining a textured front surface; and an anti-reflection coating disposed over the textured front surface of the sapphire cover; a biometric sensor positioned below the cap; a support positioned below the cap; and a dome switch positioned below the support and configured to detect a press input applied to the cap.  

As per claim 15, A computing device comprising: a keyboard comprising: a biometric button comprising: a cap including: a sapphire cover defining:  a front surface having a first texture configured to provide a first matte appearance;  a side surface; and  a curved edge between the front surface and the side surface, the curved edge having a second texture; an anti-reflection coating disposed over the front surface of the sapphire cover and comprising a first plurality of inorganic dielectric layers; and an optically dense coating disposed over a rear surface of the sapphire cover and comprising a second plurality of inorganic dielectric layers and a plurality of metal layers; an electrically conductive support positioned below and coupled to the cap; a biometric sensor positioned below the cap; and a switch positioned below the biometric sensor; and a set of keys, each key of the set of keys including a polymeric keycap having a second matte appearance.




The features of claim 28 of the present application that are not present in claim 1 of U.S. Patent No. 11,113,494 are :
“with a hinge a set of keys,… comprising: an array of keys; and a biometric power button comprising: a cap including: … ceramic … biometric power button…”
However,  within analogous art Yang et al.( USPUB 20150296607) teaches “with a hinge a set of keys,… comprising: an array of keys; and a biometric power button comprising: a cap including: … ceramic …”( Detailed rejection shown below) in view of Fomani et al. (USPUB 20170161544) teaches “biometric power button…”( Detailed rejection shown below).
Therefore, It would have been obvious to one in the ordinary skills in the art to understand that   the combination of Yang et al.( USPUB 20150296607)  and Fomani et al. (USPUB 20170161544)  would have been a  predictable elements  of prior-art for accomplishing the functions and method mentioned within the current application for implementing an efficient  biometric sensor within computer system.

The features of claim 35 of the present application that are not present in claim 1 of U.S. Patent No. 11,113,494 are :
“ a housing; and a keyboard at least partially positioned within the housing,… a set of keys;…a support positioned below the cap; … a dome switch positioned below the support and configured to detect a press input applied to the cap….”
However,  within analogous art Yang et al.( USPUB 20150296607) teaches  ““ a housing; and a keyboard at least partially positioned within the housing,… a set of keys;…”( Detailed rejection shown below) in view of Pi et al. (USPUB 20150146944) teaches “…a support positioned below the cap;…” ( Detailed rejection shown below) in further view of Cao et al.(USPUB 20170091515) teaches “…a dome switch positioned below the support and configured to detect a press input applied to the cap….”( Detailed rejection shown below).
Therefore, It would have been obvious to one in the ordinary skills in the art to understand that   the combination of Yang et al.( USPUB 20150296607)  and Pi et al. (USPUB 20150146944)  and Cao et al.(USPUB 20170091515) would have been a  predictable elements  of prior-art for accomplishing the functions and method mentioned within the current application for implementing an efficient  biometric sensor for sensing finger print  within computer system.

Claims 22-27 :  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claim 21. 

 Claims 29-34 :  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claim 28. 

 Claims 36-40 :  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claim 35. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Cao et al.(USPUB 20170091515) - Input devices incorporating biometric sensors. 
Fomani et al. (USPUB 20170161544) - Optical Sensor for Integration over a display backplane.
Pi et al. (USPUB 20150146944) - Secure Human Fingerprint Sensor
Yang et al.( USPUB 20150296607) - Electronic device with flexible printed circuit strain gauge sensor

3.	Claim 21 is rejected under 35 U.S.C 103 as being unpatentable over Yang et al.( USPUB 20150296607) in view of Pi et al. (USPUB 20150146944).
As per claim 21, Yang et al. teaches A computing device comprising: a display ( FIG. 1- Display ( 14) , Paragraph [0050]) ; an upper housing at least partially enclosing the display ( FIG. 1 – Upper housing (12A), Paragraph [0050] ) ; a lower housing rotatably coupled to the upper housing ( FIG. 1 – Lower housing (12B), Paragraph [0050]) ; and a keyboard at last partially enclosed by the lower housing ( FIG. 1 – Keyboard (16) , Paragraph [0050]) and comprising: a set of keys(Paragraph [0050]) , each key of the set of keys including a polymeric keycap ( plastic material for the computer system  taught within Paragraph [0055]) ; 
Yang et al. does not explicitly teach  a biometric input key comprising: a cap comprising: a transparent ceramic cover defining a textured front surface; and an opaque coating disposed on a rear surface of the transparent ceramic cover; a biometric sensor positioned below the transparent ceramic cover; a frame positioned below the biometric sensor; and a switch positioned below the frame.  
However, within analogous art, Pi et al. teaches a biometric input key comprising: a cap comprising: a transparent ceramic cover defining a textured front surface ( FIG. 1- ( 106) AND Paragraph [0049]- “…Protective cover 106 may be made out of high dielectric-constant material, such as ceramic, sapphire, zirconia, among others. Protective cover 106 may also have a hard coating,…”) ; and an opaque coating disposed on a rear surface of the transparent ceramic cover ( FIG. 3A – ( Protective cover ( 306) , AND Paragraph [0054]-“ The protective cover can be made of transparent materials, such as sapphire or zirconia. If there are cosmetic coloring applied to protective cover 306, a transparent window may be used on protective cover 306 to allow light to go through. …”) ; a biometric sensor positioned below the transparent ceramic cover( FIG. 3A – Sensor Chip ( 304) AND Paragraph [0054]) ; a frame positioned below the biometric sensor( FIG. 3A – Substrate Carrier ( 302) ) ; and a switch positioned below the frame( Paragraph [0070]- “…The touch sensor and associated circuitry can be used to activate fingerprint detection module 802 responsive to a light contact, without additional user input through a mechanical switch, such as actuating a physical button…”) .
One of ordinary skill in the art would have been motivated to combine the teaching of Pi et al. within the  modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. because the  Secure Human Fingerprint Sensor mentioned by Pi et al.  provides a system for implementing human fingerprint detection for authentication of computing devices. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the  Secure Human Fingerprint Sensor mentioned by Pi et al.  within the modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. for implementation of a system for  human fingerprint detection for authentication of computing devices.
4.	Claim 28 is rejected under 35 U.S.C 103 as being unpatentable over Yang et al.( USPUB 20150296607) in view of Fomani et al. (USPUB 20170161544) in further view of  Pi et al. (USPUB 20150146944).
As per claim 28 , Yang et al. teaches A computing device comprising: a first portion comprising a first housing and a display positioned within the first housing ( FIG. 1- Display ( 14) , Upper housing (12A),  Paragraph [0050]) ; and a second portion comprising a second housing coupled to the first housing with a hinge and a keyboard( FIG. 1 – Lower housing ( 12B), Paragraph [0050]), the keyboard comprising: an array of keys ( FIG. 1 – Keyboard (16) , Paragraph [0050]) and comprising: a set of keys(Paragraph [0050]); 
Yang et al. does not explicitly teach a biometric power button comprising: a cap including: a transparent ceramic cover having a textured front surface configured to diffusely reflect light; and a coating covering a rear surface of the transparent ceramic cover and configured to absorb visible light; a biometric sensor positioned below the cap; and an electromechanical switch positioned below the biometric sensor and configured to actuate in response to a press on the biometric power button. 
However, within analogous art, Fomani et al. teaches a biometric power button comprising: a cap ( A cover layer taught within Paragraphs [0041-0042])  including: a transparent ceramic cover having a textured front surface configured to diffusely reflect light( Paragraphs [0041] and [0051]) ; and a coating covering a rear surface of the transparent ceramic cover and configured to absorb visible light ( Paragraph [0047]- “…The blocking layer 204 may include light absorbing material, reflecting material and/or other material that occludes light from passing through areas other than through apertures 210. Moreover, it will be understood that the blocking layer 210 may not cover all areas of a display…”);
One of ordinary skill in the art would have been motivated to combine the teaching of Fomani et al. within the  modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. because the  Optical Sensor for Integration over a display backplane mentioned by Fomani et al.  provides a system for implementing optical element within biometric sensors of computer devices.
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the  Optical Sensor for Integration over a display backplane mentioned by Fomani et al.  within the modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al.  for implementation of a system for  optical element within biometric sensors of computer devices. 
Combination of Yang et al. and Fomani et al. does not explicitly teach a biometric sensor positioned below the cap; and an electromechanical switch positioned below the biometric sensor and configured to actuate in response to a press on the biometric power button.
However, within analogous art, Pi et al. teaches a biometric sensor positioned below the cap( FIG. 3A – Sensor Chip ( 304) AND Paragraph [0054]); and an electromechanical switch positioned below the biometric sensor and configured to actuate in response to a press on the biometric power button( Paragraph [0070]- “…The touch sensor and associated circuitry can be used to activate fingerprint detection module 802 responsive to a light contact, without additional user input through a mechanical switch, such as actuating a physical button…”).
One of ordinary skill in the art would have been motivated to combine the teaching of Pi et al. within the  combined  modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. and the  Optical Sensor for Integration over a display backplane mentioned by Fomani et al.  because the  Secure Human Fingerprint Sensor mentioned by Pi et al.  provides a system for implementing human fingerprint detection for authentication of computing devices. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the  Secure Human Fingerprint Sensor mentioned by Pi et al.  within the combined  modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. and the  Optical Sensor for Integration over a display backplane mentioned by Fomani et al. for implementation of a system for  human fingerprint detection for authentication of computing devices.
5.	Claim 35 is rejected under 35 U.S.C 103 as being unpatentable over Yang et al.( USPUB 20150296607) in view of Pi et al. (USPUB 20150146944) in further view of Cao et al.(USPUB 20170091515).
As per Claim 35,  Yang et al. teaches A computing device comprising: a housing ( FIG. 1 – Lower housing ( 12B), Paragraph [0050]), the keyboard comprising: a set of keys ( FIG. 1 – Keyboard (16) , Paragraph [0050]) and comprising: a set of keys(Paragraph [0050]); 
Yang et al. does not explicitly teach a biometric button comprising: a cap including: a sapphire cover defining a textured front surface; and an anti-reflection coating disposed over the textured front surface of the sapphire cover; a biometric sensor positioned below the cap; a support positioned below the cap; and a dome switch positioned below the support and configured to detect a press input applied to the cap.  
However, within analogous art, Pi et al. teaches a biometric button comprising: a cap ( FIG. 3A – Sensor Chip ( 304) AND Paragraph [0054]) including: a sapphire cover defining a textured front surface ( Paragraph [0049]- “…print sensor detector chip 104 and can also serve as a dielectric spacer. Protective cover 106 may be made out of high dielectric-constant material, such as ceramic, sapphire, zirconia, among others. Protective cover 106 may also have a hard coating, such as diamond like carbon….”) ; a biometric sensor positioned below the cap( FIG. 3A – Sensor Chip ( 304) AND Paragraph [0054]); a support positioned below the cap( FIG. 3A – Substrate Carrier ( 302) ); 
One of ordinary skill in the art would have been motivated to combine the teaching of Pi et al. within the  modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. because the  Secure Human Fingerprint Sensor mentioned by Pi et al.  provides a system for implementing human fingerprint detection for authentication of computing devices. 
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the  Secure Human Fingerprint Sensor mentioned by Pi et al.  within the modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. for implementation of a system for  human fingerprint detection for authentication of computing devices.
	Combination of Yang et al. and Pi et al. does not explicitly teach and an anti-reflection coating disposed over the textured front surface of the sapphire cover; and a dome switch positioned below the support and configured to detect a press input applied to the cap. 
	However, within analogous art, Cao et al. teaches and an anti-reflection coating disposed over the textured front surface of the sapphire cover( anti-reflective properties taught within Paragraph [0064] AND sapphire material for button cap taught within Paragraph [0065]); and a dome switch positioned below the support and configured to detect a press input applied to the cap ( Paragraphs [0079-0080]) . 
One of ordinary skill in the art would have been motivated to combine the teaching of Cao et al. within the  combined  modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. and the  Secure Human Fingerprint Sensor mentioned by Pi et al.  because the Input devices incorporating biometric sensors mentioned by Cao et al. provides a system for implementing integrated biometric sensor and electronic switching circuit for computer devices.  
Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement  the Input devices incorporating biometric sensors mentioned by Cao et al.  within the combined  modified teaching of the Electronic device with flexible printed circuit strain gauge sensor mentioned by Yang et al. and the  Secure Human Fingerprint Sensor mentioned by Pi et al. for implementation of a system for  integrated biometric sensor and electronic switching circuit for computer devices.  
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 
Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637